Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Altman on February 7, 2022.
The application has been amended as follows: 
	1. Claim 1, line 11, after “flat portion,” insert –and in a top view of the optical portion, the edge of the substantially flat portion overlaps a substantial portion of the optical portion, and--;
	2. Claim 2, line 5, delete “at a steep meridian” and insert therein –in proximity to a steep meridian--;
	3. Claim 4, line 8, before “in a top view,” insert –in a top view of the optical portion, the edge of the substantially flat portion overlaps a substantial portion of the optical portion, and--;
	4. Claim 4, line 16, delete “at a steep meridian” and insert therein –in proximity to a steep meridian--;

	6. Claim 9, line 7, after “continuous surface” insert –is provided--;
	7. Claim 9, line 8, delete “is provided,” and insert therein –, and in a top view of the optical portion, the edge of the continuous surface overlaps a substantial portion of the optical portion, and--; and
	8. Claim 9, line 9, delete “optical portion on the”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed toric ophthalmic lens specifically including, as the distinguishing features in combination with the other limitations, the substantially flat portion having a substantially constant edge thickness, in a top view of the optical portion, the substantially flat portion is provided adjacent to the edge of the optical portion such that the substantial flat portion does not overlap the flat meridian of the toric surface but overlaps the steep meridian of the toric surface, an intersection line is formed at a boundary between the toric surface and the substantially flat portion, a portion of the toric ophthalmic lens other than the substantially flat portion extends from an edge of the lens along the flat meridian to an opposite edge of the lens and the portion of the toric ophthalmic lens other than the substantially flat portion extends substantially across the steep meridian but does not extend to an edge portion of the lens where the 
a portion of the toric ophthalmic lens other than the continuous surface extends from an edge of the lens along the flat meridian to an opposite edge of the lens and the portion of the toric ophthalmic lens other than the continuous surface extends substantially 
Examiner’s Comments
	With reference to claim 2 and 4, upon further consideration and based upon applicant’s amendments to claims 2 and 4 and the examiner’s amendments, the 112 first paragraph rejections and 112 second paragraph rejections have been overcome and withdrawn. All of the other 112 rejections set forth in the prior office action have been overcome by applicant’s recent amendments. There being no 112 issues and no applicable art, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 9, 2022